Citation Nr: 1225418	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized and incurred on February 25, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1996 to November 2000.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of determination in March 2008 of an agency of original jurisdiction, the VA Medical Center in Gainesville, Florida.   

In December 2009, the Veteran failed to appear for his scheduled Board hearing


REMAND

After a review of the record, further development is needed before Board can decide the appeal. 

Procedurally, the Board finds no record that the Veteran was provided proper notice of the information and evidence needed to substantiate his claim for reimbursement of unauthorized medical expenses.  

Factually, on February 25, 2008, the Veteran sought treatment at a private hospital.  He stated that his service-connected right knee had given way and he then fell on his right hand.  He sought private emergency room treatment because the VA medical center at Gainesville was over 90 miles from his home and the pain was such that he sought immediate treatment.  He was treated and released within hours and assessed with right hand contusion and right wrist sprain.   

At the time of the private treatment, the Veteran's service-connected disabilities were left knee osteoarthropathy with patellar chondromalacia and osteochondral autograft, rated 10 percent, and right knee osteoarthropathy with patellar chondromalacia and osteochondral autograft, rated 10 percent, and for hypertension, rated 10 percent.  The Veteran was not service-connected for right hand or right wrist disability.  


The claim was denied on the basis that the Veteran had a primary health insurance, referred to as the Florida Healthcare policy that terminated April 16, 2008.  The Veteran has denied that he had any health coverage on February 25, 2008. 

If it is determined that the Veteran did not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for the expenses, a medical opinion would be helpful in determining whether a VA or other Federal facility was feasibly available and whether there was medical emergency.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice as to the information and lay or medical evidence that is necessary to substantiate the unauthorized medical expenses claim, including under the most recent versions of 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

2.  Verify whether Veteran had received VA medical services under 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of the private treatment on February 25, 2008.    

3.  Ask the Veteran to clarify whether he had medical coverage from a third party, and, if so, whether he has obtained any payment from the third party, namely, the Florida healthcare policy that terminated on April 16, 2008. 





4.  If it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered on February 25, 2008, at Florida Hospital Deland and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for expenses incurred as a result of that treatment, then obtain a medical opinion on the following:  

i). Whether a VA or other Federal facility was feasibly available at the time of the treatment, and,  

ii). Whether the treatment rendered was for a condition that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

5. After the above development is complete, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



